Title: To Alexander Hamilton from William Constable, 3 May 1797
From: Constable, William
To: Hamilton, Alexander


[New York] May 3, 1797. “I forward to you … a Deed to Marvil Ellis for a tract of Land sold to him under a Contract (which I believe was enclosed as I cannot lay my hands on it). This Instrument was executed at the time that I was extremely ill & the mortgage & Bonds for the payment of ¾ s. the value of the Land were all perfected.… Mr Ellis expressing great anxiety to have the Writings completed as he was about to make sales to Settlers which he could not do without having the Title.… Not hearing from Mr. Ellis agreeably to his promise I began to feel some degree of solicitude least there might be some loop hole in the business … & I write the enclosed letter to afford you an opportunity of having any errors rectified which may have arisen.”
